Case 7:17-cv-01358-KMK-PED Document
 ase 7:17-cv-01358-KMK-PED  Document  71 Filed
                                    70-1 Filed 10/23/20
                                               10/23/20 Page
                                                        Page11ofof11




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  UNITED STATES OF AMERICA, for the use of                        17 CV 1358 (KMK)
  PREFERRED MASONRY RESTORATION, INC., :

                                 Plaintiff,                       ORDER OF DISMISSAL
         -against-

  INTERNATIONAL FIDELITY INSURANCE
  COMPANY,
                       Defendant.
  -------------- ----------------X
  KENNETH M. KARAS, United States District Judge:

          The Court having been advised that all claims asserted herein have been settled, it is
  ORDERED that the above-entitled action be and is hereby dismissed and discontinued
  without costs, and without prejudice to the right to reopen the action within thirty (30) days
  of the date of this Order if the settlement is not consummated.

          To be clear, any application to reopen must be filed within thirty (30) days of this
  Order; any application to reopen filed thereafter may be denied solely on that basis. Further,
  if the parties wish for the Court to retain jurisdiction for the purpose of enforcing any
  settlement agreement, they must submit the settlement agreement to the Court within the
  same thirty day period to be "so ordered" by the Court. Per Paragraph 4(B) of the Court's
  Individual Rules and Practices for Civil Cases, unless the Court orders otherwise, the Court
  will not retain jurisdiction to enforce a settlement agreement unless it is made part of the
  public record.

          The Clerk of the Court is directed to close the case.




                                                 KENNETH M. KARAS, U.S.D.J.

  Dated: White Plains, New York
         10/23/20
